        Case 1:18-cr-00693-RMB Document 213
                                        212 Filed 05/18/20
                                                   05/15/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     May 15, 2020

BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


   Re:      United States v. Harald Joachim von der Goltz, 18 Cr. 693 (RMB)


Dear Judge Berman:

       The Government respectfully submits this letter regarding scheduling in the above-
captioned case. Defense counsel consents in this request. The defendant Harald Joachim von der
Goltz entered a guilty plea before Magistrate Judge Barbara C. Moses on February 18, 2020, and
the Court accepted the defendant’s guilty plea on February 24, 2020. On April 21, 2020, the Court
granted the parties’ joint request to modify the original sentencing schedule and set the following
schedule for sentencing:

         The Government Fatico submission is due May 18, 2020;
         The defense Fatico submission is due May 25, 2020;
         Fatico hearing scheduled for June 2, 2020 at 9:00 am;
         The defense sentencing submission is due July 2, 2020;
         The Government sentencing submission is due July 9, 2020;
         Sentencing scheduled for July 23, 2020 at 10:00 am.

         Due to the ongoing national emergency resulting from the COVID-19 virus, the parties’
ability to meet with witnesses to prepare for a Fatico hearing is limited at this time. In addition,
based on the information currently available, it appears unlikely that public health guidelines on
avoiding in-person contact will be relaxed by the date currently scheduled for the Fatico hearing.
In addition, the parties have recently engaged in discussions aimed at narrowing any remaining
disagreements regarding the sentencing guidelines, which may obviate the need for a Fatico
hearing, and the parties jointly request additional time to complete those discussions.
         Case 1:18-cr-00693-RMB Document 213
                                         212 Filed 05/18/20
                                                   05/15/20 Page 2 of 2
                                                                                       May 15, 2020
                                                                                             Page 2
       Accordingly, the parties have conferred and respectfully request that the Fatico hearing be
rescheduled as follows:

       The Government Fatico submission is due June 1, 2020;
       The defense Fatico submission is due June 8, 2020;
       Fatico hearing scheduled for June 16, 2020 at 9:00 am.
       Sentencing submissions and sentencing schedule unchanged.




                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York

                                                   DEBORAH CONNOR
                                                   Chief, Money Laundering and Asset Recovery
                                                   Section, Criminal Division



                                             By:
                                                   Eun Young Choi and Thane Rehn
                                                   Assistant United States Attorneys
                                                   (212) 637-2187/2354

                                                   Michael Parker
                                                   Trial Attorney, Criminal Division

cc:    Defense Counsel (by ECF)

                                                Application granted.




                                                     5/18/2020
